Citation Nr: 1747358	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lung disability, claimed as chronic bronchitis, to include as due to exposure to Agent Orange (AO)/herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1952 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this matter in March 2017 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A July 2016 rating decision granted service connection for hearing loss and tinnitus. Because the Veteran was granted the benefit he sought in regard to his hearing loss and tinnitus claims, these claims are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

A Supplemental Statement of the Case (SSOC), issued by the RO in August 2017, continued to deny service connection for the Veteran's lung disability, claimed as chronic bronchitis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not serve in or near the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971, and the most probative evidence is against a finding that the Veteran was exposed to an herbicide agent during service.

2. A lung disability was not shown in service and is not otherwise related to service.


CONCLUSION OF LAW


The criteria for establishing service connection for a lung disability, claimed as chronic bronchitis, to include as due to exposure to AO/herbicides, have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGs AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its March 2017 remand directives. The Veteran was provided the opportunity to submit additional private treatment records, and the Veteran's claims file has been updated with these records and updated VA medical records. A VA examination was provided in April 2017. An August 2017 SSOC continued to deny entitlement to service connection for a lung disability, claimed as chronic bronchitis, to include as due to exposure to AO/herbicides.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.



II. Service Connection - Lung Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Service connection may be presumed for certain diseases if a Veteran was exposed to an herbicide agent, including Agent Orange, during service and the disease manifested to a degree of ten percent or more at any time after service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e). A Veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran was diagnosed with chronic bronchitis in January 2013. As a result, the Veteran meets the first prong of service connection, which requires a current disability.

The Veteran asserts that his lung disability may be the result of exposure to AO/herbicides while serving in Korea. As noted in the Board's March 2017 decision and remand, the Veteran is not presumed to have been exposed to AO/herbicides while in service. The Veteran's military personnel file reveals that the Veteran served in or near the Korean DMZ from November 1953 to January 1955, and as such, the Veteran's service falls outside the presumptive period of April 1, 1968 to August 31, 1971. Therefore, he cannot be presumed to have been exposed to herbicides on this basis. The Board acknowledges the Veteran's January 2016 statement, which describes the Veteran seeing "C47s with purple coating under their plane's fuselage . . . [and] 55-gallon drums of Monsanto chemicals on the ground and soldiers pouring purple chemicals into planes." However, as noted in the March 2017 Board decision, the Veteran's statements based on his recollection of what happened many years ago while in service are less probative than evidence provided by the service department indicating that the herbicides warranting presumptive service connection were not used in Korea until years after the Veteran's active duty service. 

Additionally, chronic bronchitis is not included on the list of diseases which will be service connected on a presumptive basis if the Veteran was exposed to herbicides during service. The Veteran has not submitted, and the Board is not aware of, any medical evidence linking herbicide exposure to chronic bronchitis.

The Veteran also asserts that his chronic bronchitis is a result of him contracting pneumonia in 1954 while serving in Korea. In June 2011, the Veteran reported that he contracted walking pneumonia while serving on guard duty and was hospitalized for three days. In January 2016, the Veteran again asserted that he had pneumonia while serving in Korea. In this written statement, the Veteran contends he got pneumonia while in Korea and was hospitalized for two weeks.

The Veteran's service treatment records (STRs) do not note any hospitalization or diagnosis of pneumonia, nor is there any indication the Veteran suffered from symptoms of pneumonia, chronic bronchitis, or frequent colds other than a chest x-ray which was ordered in November 1954. The results of the chest x-ray were negative.  At his separation examination in September 1955, the Veteran did not indicate any complaints of chest pain, coughing, shortness of breath, or frequent colds. 

The Board finds the Veteran's STRs, which are silent for any treatment for pneumonia, to be more probative than the Veteran's statements as the Veteran's statements were inconsistent and made over 50 years after service.

Absent an in-service incurrence or aggravation of a disease or injury, the second element of direct service connection has not been met, and entitlement to service connection must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.




ORDER

Entitlement to service connection for a lung disability, claimed as chronic bronchitis, to include as due to exposure to Agent Orange (AO)/herbicide exposure, is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


